                 IN THE UNITED STATES DISTRICT COURT
                                                                      FILED
                     FOR THE DISTRICT OF MONTANA                        FEB 2 1 2020
                            BUTTE DIVISION                           Clerk, U.S. District Court
                                                                       Drstnct Of Montana
                                                                            ~ iMoula

UNITED STATES OF AMERICA,                           CR 19-23-BU-DLC

                     Plaintiff,

vs.                                                       ORDER

MAXIE RICHARD ARTHUR,

                      Defendant.


      The United States moves the Court to vacate the forfeiture allegation in this

matter. (Doc. 35.) Good cause supports the motion, and Defendant Maxie Richard
                                                                                       •),




Arthur does not oppose it.

      Accordingly, IT IS ORDERED that the motion (Doc. 35) is GRANTED.

The forfeiture allegation in this case is DISMISSED WITH PREJUDICE.

      DATED this 27th day of February, 2020.




                                     Dana L. Christensen, Chief istrict Judge
                                     United States District Court
